UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4039



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT HURTE, II,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00124)


Submitted:   July 25, 2007                 Decided:   August 13, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Hurte, II, appeals a 180-month sentence imposed

upon him following his guilty plea to one count of distribution of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) (2000), and one

count of being a felon in possession of a firearm, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).       On appeal, Hurte argues

that the sentence is unreasonable because it is greater than

necessary to reflect the seriousness of the crime, to promote

respect for the law, to promote adequate deterrence and to provide

just punishment.     Hurte further argues that his classification as

a career offender overstates both the seriousness of his offenses

and his criminal history.       After thoroughly reviewing the record,

we affirm.

            After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing guidelines. United States v. Hughes, 401 F.3d 540, 546-

47   (4th   Cir.   2005).   A   court   must   initially   calculate   the

appropriate    Guidelines   range,   making    any   appropriate   factual

findings.    United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).   The court then considers the resulting advisory Guidelines

range in conjunction with the factors under 18 U.S.C. § 3553(a)

(West 2000 & Supp. 2007), and determines an appropriate sentence.

Davenport, 445 F.3d at 370.       This Court will affirm a post-Booker

sentence if it is within the statutorily prescribed range and is


                                   - 2 -
reasonable.       Hughes, 401 F.3d at 546-47.              A sentence within the

proper     advisory   Guidelines    range       is   presumptively     reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct.

2456, 2462 (2007)(“Court of Appeals may apply a presumption of

reasonableness to a district court sentence that reflects a proper

application of the Sentencing Guidelines.”).

             Hurte did not object to the applicable calculation of his

advisory guideline range.       The offense level was based on conduct

he pled guilty to, and did not involve judicial fact-finding.                    The

district court’s sentence was within the guideline range and is

thus presumptively reasonable.           Green, 436 F.3d at 457.

             Hurte has not overcome the presumption of reasonableness.

One   of    Hurte’s    predicate    offenses         for   the   career    offender

determination was an aggravated robbery.                   Hurte committed this

offense     by    breaking   into   a    residence,        along    with   two   co-

conspirators, while wearing a ski-mask and possessing a firearm.

The three perpetrators ordered the victim to give them money at

gunpoint.        The second offense, which occurred nine months before

the aggravated robbery, involved Hurte’s purchase of two pounds of

marijuana from an undercover police officer.                       The state court

imposed a ten-year suspended sentence for the aggravated robbery

offense and a five-year suspended sentence for the controlled

substance offense, to run concurrently.               In spite of this lenient


                                        - 3 -
treatment, Hurte committed the offenses in this case.   Under these

circumstances, we find the sentence reasonable.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -